Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2022 has been entered.

Response to Arguments
2.	Applicant’s arguments, see page 10, line 6, filed 24 August 2021, with respect to the rejection of Claims 1-7, 9-16, and 18-20 under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2016/181753 A1, utilizing United States Patent Publication No. US 2018/0087010 A1 as an English language equivalent), hereinafter Mochizuki, and further in view of by Horiguchi et al. (United States Patent Publication No. US 2012/0251950 A1), hereinafter Horiguchi; and Claims 8 and 17 under 35 U.S.C. 103 as being unpatentable over Mochizuki, and further in view of Horiguchi, and further in view of Sagehashi et al. (United States Patent Publication No. US 2015/0323865 A1), hereinafter Sagehashi; have been fully considered but they are not persuasive. Applicant argues that the amendment to Claim 1, which further limits the first structural unit comprising the phenolic hydroxy group in the first polymer to one having the chemical formula (3A) of the present application, which notably introduces the L1 moiety which is limited to an ester group. While it is true that the composition of Mochizuki pointed to as teaching limitations of Claim 1 of the present application, i.e. Composition PR-12, the disclosure of Mochizuki is broader. MPEP § 2123(I) states: "A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments." Notably, Composition PR-10 of Mochizuki teaches the same limitations Composition PR-12 in the prior claim set save for “the acid generated from the second compound is a carboxylic acid.” But given the basic compounds of the working examples of Mochizuki are interchangeable, a person of ordinary skill in the art would have understood that they may utilize any of the workable basic compounds to achieve predictable results, and thus could have swapped basic compound B-6 of Composition PR-10 of Mochizuki for basic compound B-7 of Mochizuki. Thus, the same limitations would have been obvious to a person of ordinary skill in the art and thus the Applicant’s arguments are unpersuasive and the rejections of record stand.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
4.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2016/181753 A1, utilizing United States Patent Publication No. US 2018/0087010 A1 as an English language equivalent), hereinafter Mochizuki, and further in view of by Horiguchi et al. (United States Patent Publication No. US 2012/0251950 A1), hereinafter Horiguchi.
6.	Regarding Claims 1-7, 9-16, and 18-20, Mochizuki teaches (Table 11, Composition PR-10, Component Poly-7, Paragraph [0904]) a first polymer comprising a first structural unit that comprises a phenolic hydroxy group, and a second structural unit that comprises an acid-labile group. Mochizuki teaches (Table 11, Composition PR-10, Component C-1, Paragraph [0904]) a second polymer comprising a fluorine atom, and comprising a third structural unit that comprises an alkali-labile group. Mochizuki teaches (Table 11, Component A-4, Composition PR-10, Paragraph [0905]) a first compound of the instant application. Mochizuki teaches (Table 11, Composition PR-10, Component B-6, Paragraph [0906]) a second compound of the instant application. Mochizuki teaches (Table 11, Composition PR-10, Component C-1, Paragraph [0904]) the third structural unit of the second polymer comprising a group represented by formula (1) of the instant application. Mochizuki teaches (Table 11, Composition PR-10, Component C-1, Paragraph [0904]) a content of the third structural unit in the second polymer is greater than 55 mol %. Mochizuki teaches (Table 11, Composition PR-10, Component Poly-7, Paragraph [0904]) the acid-labile group included in the second structural unit of the first polymer is represented by formula (2-1) of the instant application. Mochizuki teaches (Table 11, Composition PR-10, Component Poly-7, Paragraph [0904]) the second structural unit of the first polymer is represented by formula (2-1A) of the instant application. Mochizuki teaches (Paragraphs [0109-0131]) applying the radiation-sensitive resin composition onto a substrate to form a resist film. Mochizuki teaches (Paragraphs [0109-0131]) exposing the resist film to an extreme ultraviolet ray or an electron beam. Mochizuki teaches (Paragraphs [0109-0131]) developing the resist film exposed.
7.	However, Mochizuki fails to explicitly teach the acid generated from the second compound is a carboxylic acid.
8.	Mochizuki teaches (Table 11, Component B-7, Paragraph [0906]) a functional alternative to the basic compound taught in Composition PR-10.
9.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mochizuki wherein the acid generated from the second compound is a carboxylic acid. All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
10.	However, Mochizuki fails to explicitly disclose a content of the second structural unit in the first polymer is no less than 55 mol %. Furthermore, Mochizuki fails to explicitly disclose the content of the second structural unit in the first polymer is in a range of 55 mol% to 90 mol%.
11.	Horiguchi teaches (Paragraphs [0022-0023 and 0073-0080]) a content of the second structural unit in the first polymer between 55 and 60 mol %, while also comprising the second polymer and the first compound of Claim 1 of the instant application. Horiguchi teaches (Paragraph [0019]) that the polymers therein disclosed effectively absorbing light used in microfabrication in lithography processes.
12.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mochizuki to incorporate the teachings of Horiguchi wherein a content of the second structural unit in the first polymer between 55 and 60 mol %,. Doing so would result in effectively absorbing of light used in microfabrication in lithography processes, as recognized by Horiguchi.

13.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2016/181753 A1, utilizing United States Patent Publication No. US 2018/0087010 A1 as an English language equivalent), hereinafter Mochizuki, and further in view of Horiguchi et al. (United States Patent Publication No. US 2012/0251950 A1), hereinafter Horiguchi, and further in view of Sagehashi et al. (United States Patent Publication No. US 2015/0323865 A1), hereinafter Sagehashi.
14.	Regarding Claims 8 and 17, Mochizuki further in view of Horiguchi teaches all limitations of Claims 1 and 2 of the present application. However, Mochizuki further in view of Horiguchi fails to explicitly teach the first polymer further comprises a fourth structural unit that comprises a lactone structure, a cyclic carbonate structure, a sultone structure or a combination thereof, and a content of the fourth structural unit in the first polymer is less than 40 mol%.
15.	Sagehashi teaches (Paragraphs [0118 and 0128]) the first polymer further comprises a fourth structural unit that comprises a lactone structure, a cyclic carbonate structure, a sultone structure or a combination thereof, and a content of the fourth structural unit in the first polymer is less than 40 mol %. Sagehashi teaches (Paragraphs [0034]) the polymers comprising the structural units therein disclose improve acid diffusion control and roughness performance in either of positive tone development and negative tone development and thus is capable of forming a fine line-and-space pattern which is resistant to pattern collapse during formation and has improved etch resistance.
16.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mochizuki in further view of Horiguchi to incorporate the teachings of Sagehashi wherein the first polymer further comprises a fourth structural unit that comprises a lactone structure, a cyclic carbonate structure, a sultone structure or a combination thereof, and a content of the fourth structural unit in the first polymer is less than 40 mol%. Doing so would result in improved acid diffusion control and roughness performance in either of positive tone development and negative tone development, as recognized by Sagehashi.



Conclusion
17.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
19.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737		/DUANE SMITH/                                                                   Supervisory Patent Examiner, Art Unit 1737